Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12, 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khalili US 2005/0096502 in view of Shelton US 2007/0106317.
For claim 2 Khalili  teaches a robotic surgical device comprising a device body 4 a first arm first link 34 operably coupled to the device body by having a proximal portion positioned of element 44 against the tube element 4 as seen in figures 1b and 1c to form a first shoulder joint 28. A first arm second link operably joined to the first arm first link via a first elbow joint 30, a first arm operation component 38 coupled to the first  arm second link
 Kahili also shows a second robotic arm 22 in the same configuration as the first robotic arm having a second arm with a first link joined to the body and a second arm second link operably coupled to the second arm first link. Additionally, embodiments wherein shoulder joints are fixedly attached to a device body are shown in figures 4, 13B and 16.  

Applicant differs from the teachings of Khalili in reciting that the first arm has a first piston and the second arm has a second piston therein wherein the  first piston is configured to articulate movement of the first robotic arm and the second piston is configured to articulate movement of the second robotic art. While Khalili shows first and second shoulder joints, first arm and second arm elbow joints and joints between each of the second arm links and effectors, Khalili does not specify what comprises the actuators that provide relative movement of the links and thus and thus does not teach the use of a piston in the first and second arms for actuating movement. 
However, Shelton et al is cited for showing the use of hydraulic cylinders for joints in robotic type instrumentation e.g. figure 12-16A discussion in paras. [0052]  -[0068]. Since Khalili teaches the use of a device with articulated joints for performing surgical tasks within the body, but does not with control to perform surgery in a patient, but does not specify how the articulation is accomplished, it would have been obvious at the time of Applicant’s earliest effective date to have modified Khalili in view of the teachings of Shelton to use the type of joint articulation taught by Khalil since the joints are taught for small instrumentation tools and that Khalili ‘s device would benefit from using such a joint to allow for its articulation.

Concerning claim 3, wherein the actuation of the first piston causes movement of the first arm second link relative to the first arm first link would be a result of substituting the hydraulic joint taught by Shelton for the elbow joint of Khalili. Khalili needs to operate all of the joints and effectors shown during procedure and it would have been obvious to replace and use all of the joints of Khalili with the hydraulic joints disclosed by Shelton.

Concerning claim 4, it would have been obvious to connect the hydraulic cylinder as show in the figures (e.g. figure 14) of Shelton with either the piston rod connected in the first link (for example first link 450) and the cylinder and plunger in the second link (for example 410 of Shelton)  or vice versa. 

Concerning claim 5, in replacing the wrist joint of Khalili (i.e. 32) with a hydraulic articulating joint of Shelton to result in a third piston in each first arm second link, wherein actuation of the third piston causes actuation of the operation component (that is, movement of any sort by the operation component) by bending the wrist in the desired configuration wherein the operation component engages the tissue. 

Concerning claim 6, as noted in the rejection of claim 5, the proposed modification of including the piston would include positioning the piston within the first arm second link.
Concerning claim 7, the proposed modification also includes modifying Khalili to include hydraulic connection lines to the first and second pistons since they are necessary to operate the articulation member. 
Concerning claim 8, the proposed modification would recognize in modifying Khalili by Shelton as proposed, the connection lines would run from the interior of the patient to the exterior of the  patient when the robotic device is positioned within the patient. See hydraulic pump assembly 230 which is better positioned ergonomically  outside the body with hydraulic lines positioned inside the body to reach the hydraulic cylinders for their actuation.

Concerning claim 9, Applicant’s claim 9 is similar to claim 2 in scope but includes a tubular component comprising a first lumen, the tubular component configured to be position through an incision formed in a cavity wall of the patient or port disposed within the patient. Khalili teaches that a trocar or sleeve may be placed  around an incision to aid of insertion into the device body e.g. 72 is inserted. Thus, the sleeve mentioned in para. [0057] is considered the tubular component and the device body includes element 72. All other elements are the same as in claim 2.


For claim 10 the examiner considers the connection component to be the proximal portion 74 that connects to device body 72. 
For claim 11, Khalili, as modified by Shelton, the hydraulic fluid lines that would extend through the connection component 72 to the cylinders also need a power source operably connected to the proximal end of the of the connection component just as in Shelton for powering the hydraulic pump 230.
For claim 12, Khalili shows in figs. 8 that the first arm can have a sliding component 160 that can have an end effector (see fig. 9A) at the end thereof and slidably positioned within the first arm second link 158.
For claim 15, pistons can be disposed within the first arm second link and the second arm second link to form elbows joints.

Concerning claim 16, claim 16 is of similar scope as claim 9, but includes  a connection component comprising a distal end coupled to the robotic device that extends through the first lumen of the tubular component and be coupled to the robotic device. The examiner considers sleeve (para. [0057]) to be the tubular member having  connection component 74 inserted therein which is coupled to robotic device 72.
 
Concerning claims 17 and 18, Khalili teaches that the robotic device may  have various sensors, cameras and light sources positioned at the distal tip which are known to require electricity. Thus, it would have been obvious to provide a source of power coupled to the proximal end of the connection component and extend wires (electrical connection component) therethrough to the distal tip to power the devices at the distal tip

Regarding claim 19, Khalili, as modified by Shelton, requires hydraulic fluid lines that would extend through the connection component 72 to the hydraulic cylinders to actuate movement.

Regarding claim 20, Khalili as modified by Shelton would result in piston elements inside  the first arm first link. See figure 12 of Shelton, where one end of the piston rod is within one of the links of the joint and the other end of the piston rod is within the hydraulic cylinder inside the other link

Regarding claim 21, Khalili as modified by Shelton would involve the shoulder joint having a pin coupling (e.g. 1529 of fig. 15 of Shelton) the end of a piston rod to a link


Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khalili US 2005/0096502 in view of Shelton US 2007/0106317 as applied to claims 9-11 above, and further in view of Scott US 2006/0079889.
For claim 13, Applicant differs from the collective teaching of Khalili and Shelton  in reciting a sliding component positioned within the first arm, wherein the sliding component is operably coupled with the first operational component. Scott teaches a sliding element 509 that is coupled to an end effector 501 and coupled to piston 604 wherein actuation of the first piston causes the sliding component to slide back and forth in the arm 602. It would  have been obvious to select the actuating mechanism of Scott to be used in Khalili to complete the details of the Khalil effector
For claim 14, actuator (606) is considered to be within sliding component 604, wherein the actuator actuates a movement of the first operational component 501.
For completion, claim 15 can be rejected as an alternative rejection to the rejection of claim 15 under Khalili US 2005/0096502 in view of Shelton US 2007/0106317 alone, by including the piston of Scott in the second arm link as an actuator to the end effector (e.g. 501 of Scott) to complete the details of the end effector which Khalili is silent.
	
	




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 1-9 and claims 1-16 of U.S. Patent Nos. 8,828,024 (“024), 9,956,043 (“043”), 10, 695,137 (“137”) respectively in in view of Shelton, IV et al US 2007/0106317. 
Each of the pending claims 2-21 have corresponding structure to the patented claims. For instance;  pending claim 2 vs patented claims 1:  A robotic surgical system,  a device body, a first arm first link, a first arm second link, an operation component coupled to the first arm second link, a second arm first link, a second arm second link coupled to the second arm first link, a second operation component operably coupled to the second arm second link. 
	Pending claims  9 and 16 have additional features including a tubular component  and at least one connection component disposed through the first lumen of the tubular component, each element can be found in patented claims 6 of ‘024, claim 6 of  ‘043 as well claim 9 of ‘137”.
	Current pending claims have at least all of the same features as the patented claims with additional features that each of the first arm and second arm have a piston in each arm configured to actuate movement of the first and second arms. Shelton et al. “317” is cited as showing the use of hydraulic cylinders used in joint assemblies for actuating movements in  the joints of implantable instruments. It would have been obvious at the time of Applicant’s effective filing date to have included piston containing hydraulic cylinders in the claims of the current application claims to provide for the actuation of the arms in the joint assemblies of the pending claims since hydraulic cylinders were an option taught as useful for joint assemblies in instrumentation and Applicant’s prior patents they all use joint assemblies for arm movement..



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792